
	

114 HR 3050 IH: To amend the Internal Revenue Code of 1986 to allow rollovers from other retirement plans into simple retirement accounts.
U.S. House of Representatives
2015-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3050
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2015
			Ms. Foxx (for herself and Mr. Larson of Connecticut) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow rollovers from other retirement plans into
			 simple retirement accounts.
	
	
		1.Rollovers permitted from other retirement plans into simple retirement accounts
 (a)In generalSection 408(p)(1)(B) of the Internal Revenue Code of 1986 is amended by inserting except in the case of a rollover contribution described in subsection (d)(3)(G) or a rollover contribution otherwise described in subsection (d)(3) or in section 402(c), 403(a)(4), 403(b)(8), or 457(e)(16), which is made after the 2-year period described in section 72(t)(6), before with respect to which the only contributions allowed.
 (b)Effective dateThe amendments made by this section shall apply to contributions made after the date of the enactment of this Act.
			
